Citation Nr: 0434249	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of 
resection of the ileum and descending colon, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been requested or obtained by the RO.

2.  The veteran's residuals of resection of the ileum and 
descending colon are manifested by no more than slight 
symptoms, which include explosive diarrhea and abdominal 
cramping and gas shortly after large meals or certain foods.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's residuals of resection of the ileum and 
descending colon are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7329 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The April 2003 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for an increased 
evaluation for his residuals of resection of the ileum and 
descending colon was being denied because his disability did 
not meet the criteria for a higher rating.  The SOC made it 
clear to the veteran that in order to prevail on his claim, 
he would need to present evidence that his disability met the 
criteria for a higher rating.

The RO sent a letter dated in September 2001 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do as well as what was 
necessary for his claim to be granted. The RO obtained 
service medical records, and provided the veteran with a VA 
examination in April 2002.  The veteran has not indicated 
that there is any other evidence available, and more than one 
year has passed since he was notified of what he needed to do 
for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in September 2001, which was 
prior to the August 2002 rating decision.  Therefore, VA has 
complied with the requirements of Pelegrini with respect to 
the timing of the initial VCAA notice.



II.  Entitlement to an increased rating for residuals of 
resection of the ileum and descending colon

The veteran suffered shell fragment wounds to his stomach in 
service and service connection was granted by a rating 
decision dated in August 1971.  In July 2001 the veteran 
filed a claim seeking and increased rating.  The August 2002 
rating decision continued a 10 percent rating for the muscle 
damage to the veteran's stomach and assigned a separate 10 
percent rating for residuals of resection of the ileum and 
descending colon.  The veteran has appealed the 10 percent 
rating for residuals of resection of the ileum and descending 
colon.

The veteran underwent a VA examination in April 2002.  The 
veteran complained of intermittent pain in his mid lower 
quadrant caused only by certain movements.  The veteran 
complained of fecal urgency after he eats a heavy meal.  On 
examination, the veteran's abdomen was soft and non-tender.  
Bowel sounds were present.  The diagnosis was status post 
fragment wounds to the abdomen with residual intermittent 
abdominal pain as well as fecal urgency. 

The veteran does not have any current medical treatment for 
his residuals of resection of the ileum and descending colon.  
He indicated that his wife is a nurse and that she assists 
him with medical needs.  The veteran complained of explosive 
diarrhea with abdominal cramping and gas especially after 
eating certain foods or eating a big meal.  He complained 
that the episodes left him tired and weak.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Diagnostic Code 7329 applies for resection of the large 
intestine.  A 10 percent rating is warranted for slight 
symptoms, a 20 percent rating is warranted for moderate 
symptoms, and a 40 percent rating is warranted for severe 
symptoms, objectively supported by examination findings.  
38 C.F.R. § 4.114, DC 7329 (2004).  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a  mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).  It should also be noted that use of terminology such 
as "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).  The Board finds that the veteran's disability 
related to his residuals of resection of the ileum and 
descending colon is best characterized as slight.  The 
veteran stated he had only intermittent pain and only after 
eating certain foods or large meals.  The disability is not 
constant or even regularly present, and the veteran testified 
that he had explosive diarrhea and discomfort after some 
meals.  The Board finds that this constitutes not more than 
slight symptoms.  The veteran is still able to work as a 
truck driver and has only minimal interference with his day-
to-day life due to his symptoms. 

The Board has  examined other diagnostic codes pertinent to 
the colon.  There is no evidence of adhesions of the 
peritoneum and therefore Diagnostic Code 7301 is not for 
application.  38 C.F.R. § 4.114, DC 7301 (2004).  Diagnostic 
Code 7319 applies for irritable colon syndrome.  Under DC 
7319 a 10 percent rating is warranted for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2004).  
A higher rating, of 30 percent, is not warranted under DC 
7319 unless there is severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  Id.  The veteran's 
disability does not meet the criteria for a 30 percent rating 
because his symptoms are not "more or less constant."  Id

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds that there is no basis on which 
to grant a rating in excess of 10 percent for the veteran's 
residuals of a resection of the ileum and descending colon.


ORDER

Entitlement to an increased evaluation for residuals of 
resection of the ileum and descending colon, currently rated 
as 10 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



